






Exhibit 10.1





STOCK PURCHASE AGREEMENT





This Stock Purchase Agreement (this “Agreement”) is entered into as of the 8th
day of April, 2011, by and between IVAX Diagnostics, Inc., a corporation
organized and existing under the laws of the State of Delaware (the “Company”),
and ERBA Diagnostics Mannheim GmbH, a company headquartered in Germany (the
“Purchaser”).





WHEREAS, the Company desires to sell to the Purchaser, and the Purchaser desires
to purchase from the Company, shares of the Company’s common stock, par value
$.01 per share (the “Common Stock”), and warrants to purchase additional shares
of Common Stock, in each case on the terms and subject to the conditions set
forth in this Agreement.





NOW, THEREFORE, in consideration of the premises and the representations,
warranties, covenants and agreements contained in this Agreement, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the parties hereby agree as
follows:





Article 1





Purchase and Sale



1.1
  Purchase and Sale Transaction.




(a)  Subject to the terms and conditions of this Agreement, the Company hereby
agrees to issue and sell to the Purchaser, and the Purchaser hereby agrees to
purchase from the Company: (i) an aggregate of 20,000,000 shares of Common Stock
(the “Shares”) at a purchase price of U.S.$0.75 per Share, which Shares shall be
sold and issued to, and purchased by, the Purchaser in installments as set forth
in Section 1.1(b); and (ii) warrants (the “Warrants”), substantially in the form
attached hereto as Exhibit A, to purchase an additional 20,000,000 shares of
Common Stock (the “Warrant Shares”) at an exercise price of U.S.$0.75 per
Warrant Share. The purchase and sale transactions contemplated by the preceding
sentence, together with all other transactions contemplated by this Agreement,
are sometimes hereinafter referred to, collectively, as the “Transaction.” The
Shares, the Warrants and the Warrant Shares are sometimes hereinafter referred
to, collectively, as the “Securities” and, individually, as a “Security.” The
aggregate purchase price to be paid by the Purchaser to the Company in
consideration for the issuance of the Shares and the Warrants shall be
U.S.$15,000,000 (the “Purchase Price”).





(b)  The Shares shall be sold and issued to, and purchased by, the Purchaser as
follows: (i) 6,666,667 of the Shares (the “Initial Tranche”) shall be sold and
issued to the Purchaser at the Initial Closing (as hereinafter defined), at
which time the Purchaser shall pay to the Company U.S.$5,000,000.25 (the
“Initial Purchase Price”); (ii) an additional 6,666,667 of the Shares (the
“Second Tranche”) shall be sold and issued to the Purchaser at the Second
Closing (as hereinafter defined), at which time the Purchaser shall pay to the
Company an additional U.S.$5,000,000.25 (the “Second Purchase Price”); and (iii)
the remaining 6,666,666 of the Shares (the “Final Tranche”) shall be sold and
issued to the Purchaser at the Final Closing (as hereinafter defined), at which
time the Purchaser shall pay to the Company an additional U.S.$4,999,999.50 (the
“Final Purchase Price”).



1.2
  Closings.




(a)  The consummation of the sale and issuance to, and purchase by, the
Purchaser of the Initial Tranche and of the delivery to the Purchaser of the
Warrants (the “Initial Closing”) shall take place at such time as shall be fixed
by mutual agreement of the Company and the Purchaser as promptly as practicable
after the satisfaction or waiver of all of the conditions precedent set forth
under Article 5. At the Initial Closing, (i) the Purchaser shall pay to the
Company the Initial Purchase Price and (ii) the Company shall deliver to the
Purchaser (A) a stock certificate representing the Initial Tranche and (B) the
Warrants.





A-1




--------------------------------------------------------------------------------




(b)  The consummation of the sale and issuance to, and purchase by, the
Purchaser of the Second Tranche (the “Second Closing”) shall take place at such
time as shall be fixed by mutual agreement of the Company and the Purchaser
after the Initial Closing, but in any event by no later than six months after
the Initial Closing. At the Second Closing, (i) the Purchaser shall pay to the
Company the Second Purchase Price and (ii) the Company shall deliver to the
Purchaser a stock certificate representing the Second Tranche.





(c)  The consummation of the sale and issuance to, and purchase by, the
Purchaser of the Final Tranche (the “Final Closing”) shall take place at such
time as shall be fixed by mutual agreement of the Company and the Purchaser
after the Initial Closing and the Second Closing, but in any event by no later
than one year after the Initial Closing. At the Final Closing, (i) the Purchaser
shall pay to the Company the Final Purchase Price and (b) the Company shall
deliver to the Purchaser a stock certificate representing the Final Tranche.





(d)  Each of the Initial Closing, the Second Closing and the Final Closing shall
be held at the offices of Stearns Weaver Miller Weissler Alhadeff & Sitterson,
P.A., 150 West Flagler Street, Miami, Florida 33130.





(e)  Each of the Initial Purchase Price, the Second Purchase Price and the Final
Purchase Price shall be paid by the Purchaser to the Company by wire transfer of
immediately available funds in United States Dollars.





Article 2





Representations and Warranties of the Company





The Company represents and warrants to the Purchaser as follows:





2.1   Authorization. The execution and delivery by the Company of this Agreement
have been duly authorized by all requisite corporate action. Except for
authorizations, consents, waivers and approvals to be obtained at or prior to
the Initial Closing, the performance by the Company of its obligations hereunder
and the issuance, sale and delivery of the Shares and the Warrants have been
duly authorized by all requisite corporate action.





2.2   No Conflict. Neither the execution and delivery by the Company of this
Agreement, the performance by the Company of its obligations hereunder nor the
issuance, sale and delivery of the Shares or the Warrants will result in any
violation of, be in conflict with, or constitute a default under, with or
without the passage of time or the giving of notice: (a) any provision of the
Company’s Amended and Restated Certificate of Incorporation (the “Certificate of
Incorporation”) or Amended and Restated Bylaws, as amended (the “Bylaws”); (b)
any provision of any judgment, decree or order to which the Company is a party
or by which it is bound; (c) any material contract or agreement to which the
Company is a party or by which it is bound; or (d) any statute, rule or
governmental regulation applicable to the Company; except, in the case of each
of the foregoing, where such violation, conflict, or default would not have a
Material Adverse Effect (as hereinafter defined) and except, in the case of each
of the foregoing, provisions, contracts, agreements, statutes, rules or
governmental regulations as to which authorizations, consents, amendments,
waivers and approvals will have been obtained or effected at or prior to the
Initial Closing. As used herein, the term “Material Adverse Effect” shall mean
any effect, change, event, state of fact, development, circumstance or condition
(including changes in laws, rules or regulations applicable to the Company and
its business) which, when considered individually or in the aggregate with all
other effects, changes, events, state of facts, developments, circumstances and
conditions, has materially and adversely affected, or could reasonably be
expected to materially and adversely affect, the results of operations,
financial condition, assets, liabilities, or business of the Company and its
subsidiaries taken as a whole; provided, however, that a “Material Adverse
Effect” shall not be deemed to include (i) any changes resulting from general
economic or political conditions, (ii) circumstances that affect the in vitro
diagnostics industry and/or the health care industry generally or (iii) force
majeure events, acts of terrorism or acts of war; and provided, further, that,
notwithstanding the foregoing, the changes or events described in clauses (i)
through (iii) above shall be regarded in determining





A-2




--------------------------------------------------------------------------------





whether a Material Adverse Effect has occurred if the effects thereof
disproportionately impact or uniquely relate to the Company.





2.3   Valid Issuance of Shares and Warrants. When issued, sold and delivered in
accordance with this Agreement to the Purchaser upon the Purchaser’s payment to
the Company therefor as provided hereby, the Shares and the Warrants will have
been duly authorized and will be validly issued, and the Shares will be fully
paid and nonassessable with no personal liability attaching to the ownership
thereof and will be free and clear of all liens, charges and encumbrances of any
nature whatsoever except for restrictions on transfer under this Agreement and
under applicable federal and state securities laws.





2.4   Validity. This Agreement has been duly executed and delivered by the
Company and, assuming due and valid authorization, execution and delivery hereof
by the Purchaser, constitutes the legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms except:
(a) as limited by applicable bankruptcy, insolvency, reorganization, moratorium
and other laws of general application affecting enforcement of creditors’ rights
generally; and (b) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.





2.5   Brokers and Finders. Neither the Company nor any of its subsidiaries,
officers, directors or employees has employed any broker or finder or incurred
any liability for any brokerage fees, commissions or finders’ fees in connection
with the Transaction.





Article 3





Representations and Warranties of the Purchaser





The Purchaser represents and warrants to the Company as follows:





3.1   Authorization. The execution and delivery by the Purchaser of this
Agreement and the performance by the Purchaser of its obligations hereunder have
been duly authorized by all requisite company action.





3.2   No Conflict. Neither the execution and delivery by the Purchaser of this
Agreement nor the performance by the Purchaser of its obligations hereunder will
result in any violation of, be in conflict with, or constitute a default under,
with or without the passage of time or the giving of notice: (a) any provision
of the Purchaser’s governing documents; (b) any provision of any judgment,
decree or order to which the Purchaser is a party or by which it is bound; (c)
any material contract or agreement to which the Purchaser is a party or by which
it is bound; or (d) any statute, rule or governmental regulation applicable to
the Purchaser; except, in the case of each of the foregoing, provisions,
contracts, agreements, statutes, rules or governmental regulations as to which
authorizations, consents, amendments, waivers and approvals will have been
obtained or effected at or prior to the Initial Closing.





3.3   Validity. This Agreement has been duly executed and delivered by the
Purchaser and, assuming due and valid authorization, execution and delivery
hereof by the Company, constitutes the legal, valid and binding obligation of
the Purchaser, enforceable against the Purchaser in accordance with its terms
except: (a) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally; and (b) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies.



3.4
  Investment Representations.




(a)  The Purchaser: (i) is an “accredited investor” within the meaning of Rule
501 of Regulation D promulgated under the Securities Act of 1933, as amended
(the “Securities Act”), and was not organized for the specific purpose of
acquiring the Securities; or (ii) is not a “U.S. Person” within the meaning of
Rule 902 of Regulation S promulgated under the Securities Act.





(b)  The Purchaser has sufficient investment knowledge and experience so as to
be able to evaluate the risks and merits of its investment in the Company, and
the Purchaser is able financially to bear the risks of its investment.





A-3




--------------------------------------------------------------------------------




(c)  It is the present intention that the Shares and the Warrants being
purchased by the Purchaser are being acquired (and, to the extent the Warrants
are exercised, the Warrant Shares will be acquired) for the Purchaser’s own
account for the purpose of investment and not with a present view to or for sale
in connection with any distribution thereof.





(d)  The Purchaser understands that: (i) the Securities have not been registered
under the Securities Act by reason of their issuance in a transaction exempt
from the registration requirements of the Securities Act pursuant to Section
4(2) thereof or Rule 506 or 903 promulgated under the Securities Act; (ii) the
Securities must be held indefinitely (or, in the case of the Warrant, until the
exercise in full or expiration or termination thereof) unless a subsequent
disposition thereof is registered under the Securities Act or is exempt from
such registration; (iii) each stock certificate representing the Shares, the
Warrant and, to the extent the Warrant is exercised, any stock certificate
representing the Warrant Shares acquired upon such exercise will bear a legend,
among others, to the effect of clauses (i) and (ii) above; and (iv) the Company
will make a notation on its transfer books to the effect of clauses (i) and (ii)
above.





(e)  The Purchaser acknowledges that the Company has made available to the
Purchaser all documents and information that the Purchaser has requested
relating to the Company, the Securities, this Agreement and the Transaction.





3.5   Brokers and Finders. Neither the Purchaser nor any of its subsidiaries
(other than the Company and its subsidiaries), officers, directors or employees
has employed any broker or finder or incurred any liability for any brokerage
fees, commissions or finders’ fees in connection with the Transaction.





3.6   No Rights as Stockholder. The Purchaser acknowledges that, except as
otherwise provided herein, its purchase obligations under this Agreement will
not entitle the Purchaser to any of the rights, including, without limitation,
voting rights, information rights and rights to receive dividends or
distributions, of a stockholder of the Company until: (i) with respect to the
Initial Tranche, the Initial Closing; (ii) with respect to the Second Tranche,
the Second Closing; and (iii) with respect to the Final Tranche, the Final
Closing.





Article 4





Covenants and Agreements





4.1   Cooperation; Commercially Reasonable Efforts. The Company and the
Purchaser shall cooperate with each other and use their respective commercially
reasonable efforts to take or cause to be taken all actions, and do or cause to
be done all things, necessary, proper or advisable under this Agreement and
applicable laws, rules and regulations to consummate and make effective the
Transaction as soon as practicable, including preparing and filing as promptly
as practicable all documentation to effect all necessary applications, notices,
petitions, filings and other documents and to obtain as promptly as practicable
all necessary approvals of the Company’s stockholders and all approvals,
permits, consents and authorizations necessary or advisable to be obtained from
the any third party and/or any governmental entity in order to consummate the
Transaction.



4.2
  Proxy Statement; Company Stockholder Meeting.




(a)  As promptly as practicable after the date of this Agreement, the Company
shall prepare and file with the Securities and Exchange Commission (the “SEC”) a
Notice of Meeting and Preliminary Proxy Statement relating to a meeting of the
Company’s stockholders (the “Company Stockholder Meeting”) to be held for the
purpose of voting on the Transaction and other matters as may be deemed
necessary or advisable by the Company, including, without limitation, an
amendment of the Company’s Certificate of Incorporation to increase the number
of authorized shares of the Common Stock (the “Amendment”). As promptly as
practicable after filing such Notice of Meeting and Preliminary Proxy Statement,
but in any event subject to the rules and regulations of the SEC, the Company
shall prepare and file with the SEC, and mail to its stockholders of record as
of the close of business on the record date established by the Company for the
Company Stockholder Meeting (the “Record Stockholders”), a Notice of Meeting and
Definitive Proxy





A-4




--------------------------------------------------------------------------------





Statement relating to the Company Stockholder Meeting. The Notice of Meeting and
Preliminary Proxy Statement and Notice of Meeting and Definitive Proxy Statement
are sometimes hereinafter referred to as the “Proxy Statements.”





(b)  The Purchaser shall furnish all information concerning the Purchaser as the
Company may reasonably request in connection with the preparation of the Proxy
Statements, including, without limitation, any information in response to
comments received from the SEC, if applicable.





(c)  The Company Stockholder Meeting shall be called for a date which, after
taking into consideration the provisions of the Certificate of Incorporation and
Bylaws, the Delaware General Corporation Law, the rules and regulations of the
SEC and the NYSE Amex and the recommendations of any proxy solicitor engaged by
the Company with respect to the Company Stockholder Meeting and the Transaction,
is as prompt as practicable after the Notice of Meeting and Definitive Proxy
Statement is filed with the SEC and mailed to the Record Stockholders.





(d)  The Company shall use its commercially reasonable efforts to secure all
required authorizations, consents, waivers, amendments and approvals with
respect to the Transaction and the Amendment, including, without limitation, the
stockholder approvals contemplated by the Proxy Statements.





(e)  At the Company Stockholder Meeting, the Purchaser shall vote all of the
shares of the Common Stock which it currently beneficially owns, whether
directly or indirectly, in favor of the Transaction and the Amendment.





4.3   Additional Listing Application. As promptly as practicable after the date
of this Agreement, but in any event after taking into consideration the rules
and regulations of the NYSE Amex with respect to the timing of, and supporting
documents required to accompany, the Additional Listing Application (as
hereinafter defined), the Company shall submit to the NYSE Amex an additional
listing application relating to the Shares and the Warrant Shares (the
“Additional Listing Application”) and shall use its commercially reasonable
efforts to secure the NYSE Amex’ approval of the Additional Listing Application.





4.4   Compliance with the Securities Act. The Purchaser agrees that it will not
resell the Securities except in accordance with an available exemption from
registration under the Securities Act or in a transaction registered under the
Securities Act. The Purchaser further agrees not to engage in hedging
transactions with regard to the Securities unless in compliance with the
Securities Act.





Article 5





Conditions Precedent





The respective obligations of each party to consummate the Transaction shall be
subject to the satisfaction prior to or at the Initial Closing of the following
conditions, which may only be waived in writing, in whole or in part, by mutual
agreement of all of the parties (only in the case of clauses (a) and (b) below),
by the Purchaser (only in the case of clauses (c) and (d) below) and by the
Company (only in the case of clauses (e) and (f) below):





(a)  the Transaction and the Amendment shall have received all requisite
approvals of the stockholders of the Company;





(b)  the Additional Listing Application shall have been approved by the NYSE
Amex;





(c)  the representations and warranties of the Company set forth in this
Agreement shall have been true and correct in all material respects as of the
date of this Agreement and shall be true and correct in all material respects as
of the date of the Initial Closing as if made on and as of such date;





(d)  the Company shall have performed in all material respects all obligations
and complied in all material respects with all covenants required by this
Agreement to be performed or complied with by it at or





A-5




--------------------------------------------------------------------------------





prior to the Initial Closing (other than a failure to so perform or comply which
is attributable to actions or inactions by or on behalf of the Purchaser);





(e)  the representations and warranties of the Purchaser set forth in this
Agreement shall have been true and correct in all material respects as of the
date of this Agreement and shall be true and correct in all material respects as
of the date of the Initial Closing as if made on and as of such date; and





(f)  the Purchaser shall have performed in all material respects all obligations
and complied in all material respects with all covenants required by this
Agreement to be performed or complied with by it at or prior to the Initial
Closing (other than a failure to so perform or comply which is attributable to
actions or inactions by or on behalf of the Company).





To the extent any condition precedent set forth above is satisfied or waived
prior to or at the Initial Closing, such condition precedent shall be deemed
satisfied or waived, as the case may be, with respect to each of the Second
Closing and the Final Closing. Accordingly, following the Initial Closing, there
shall be no conditions precedent to the Company’s and the Purchaser’s
performance of their respective obligations at each of the Second Closing and
the Final Closing.





Article 6





Adjustments





6.1   Merger or Sale. If, at any time prior to the Final Closing, there shall be
(i) a reorganization (other than a combination, reclassification, exchange or
subdivision of securities otherwise provided for herein), (ii) a merger or
consolidation of the Company with or into another entity in which the Company is
not the surviving entity, or a reverse triangular merger in which the Company is
the surviving entity but the Company’s shares of capital stock outstanding
immediately prior to the merger are converted by virtue of the merger into other
property, whether in the form of securities, cash or otherwise, or (iii) a sale
or transfer of all or substantially all of the Company’s properties and assets,
then, in each case, the Shares not yet sold, issued and delivered to, and
purchased by, the Purchaser under this Agreement (collectively, the “Pending
Shares”) shall automatically be adjusted to be comprised of the number of Shares
or other securities or property which the Purchaser would have owned immediately
after the consummation of such reorganization, merger, consolidation, sale or
transfer, if all of the Pending Shares had been sold, issued and delivered to,
and purchased by, the Purchaser immediately before the effective date of such
reorganization, merger, consolidation, sale or transfer, as the case may be.





6.2   Reclassification. If the Company, at any time prior to the Final Closing,
by reclassification of securities or otherwise, shall change any of the
securities of the same class as the Pending Shares (the “Comparable Securities”)
into the same or a different number of securities of any other class or classes,
then the Pending Shares shall automatically be adjusted to be comprised of such
number and kind of securities as would have been issuable as a result of such
change with respect to the Comparable Securities immediately prior to such
reclassification or other change.





6.3   Subdivision or Combination of Shares. If the Company, at any time prior to
the Final Closing, shall split or subdivide the Comparable Securities into a
greater number of securities of the same class, then the number of Pending
Shares shall be proportionately increased and the purchase price to be paid for
such Pending Shares shall be proportionately decreased. If the Company, at any
time prior to the Final Closing, shall reverse split or combine the Comparable
Securities into a lesser number of securities of the same class, then the number
of Pending Shares shall be proportionately decreased and the purchase price to
be paid for such Pending Shares shall be proportionately increased.





6.4   Adjustments for Non-Cash Dividends. If, at any time prior to the Final
Closing, the holders of the Comparable Securities shall have received, or, on or
after the record date fixed for the determination of eligible stockholders,
shall have become entitled to receive, without payment therefor, other or
additional securities or property (other than cash) of the Company by way of
dividend or distribution (collectively, a





A-6




--------------------------------------------------------------------------------


“Dividend”), then, at the Initial Closing, Second Closing or Final Closing
(each, a “Closing”), as the case may be, at which Pending Shares are to be sold
and issued to, and purchased by, the Purchaser, upon payment of the Initial
Purchase Price, the Second Purchase Price or the Final Purchase Price, as the
case may be, the Purchaser shall receive, in addition to the number of Pending
Shares due to the Purchaser at such Closing, and without payment of any
additional consideration therefor, the amount of such other or additional
securities or property (other than cash) of the Company that the Purchaser would
hold on the date of the Closing had it been the holder of record of the
Comparable Security on the record date fixed with respect to the Dividend and
had thereafter, during the period from the date thereof through and including
the date of the applicable Closing, retained such securities and all other
additional securities which it would have received during such period as a
result of its ownership thereof, giving effect to all adjustments called for
during such period by the provisions of this Article 6. Notwithstanding the
foregoing, in no event shall the Company’s distribution of subscription rights
to purchase additional shares of Common Stock or other securities of the Company
in a rights offering or similar transaction be deemed to be a Dividend for
purposes of this Section 6.4.

6.5
  Certain Other Matters.




(a)  All calculations under this Article 6 shall be made to the nearest cent or
whole Share, as the case may be.





(b)  No adjustment in the Purchase Price shall be required unless such
adjustment would require an increase or decrease of at least U.S.$0.01 per
Share; provided, however, that any adjustments which by reason of this Section
6.5(b) are not required to be made shall be carried forward and taken into
account in any subsequent adjustment.





(c)  If, as a result of an adjustment made pursuant to this Article 6, the
Company shall be obligated to sell and issue, and the Purchaser shall be
required to purchase, shares of more than one class or series of capital stock
of the Company, then the Board of Directors of the Company (whose determination
shall be final and conclusive) shall determine, in good faith, the allocation of
the adjusted Purchase Price between or among the shares of such multiple classes
or series of capital stock of the Company.





(d)  If any event shall occur as to which the other provisions of this Article 6
are not strictly applicable but as to which the failure to make any adjustment
would not fairly preserve the rights and obligations of the Company and the
Purchaser under this Agreement in accordance with the essential intent and
principles of the adjustments set forth in this Article 6, then, in each such
case, the Board of Directors of the Company (whose determination shall be final
and conclusive) shall determine, in good faith, the adjustment, if any, on a
basis consistent with the essential intent and principles established herein,
necessary to fairly preserve the parties’ respective rights and obligations
hereunder.





6.6   Certificate as to Adjustments. Upon the occurrence of each adjustment or
readjustment pursuant to this Article 6, the Company, at its expense, shall
promptly compute such adjustment or readjustment in accordance with the terms
hereof and furnish to the Purchaser a certificate setting forth, in reasonable
detail, the event requiring such adjustment or readjustment, the amount of such
adjustment or readjustment, the method by which such adjustment or readjustment
was calculated, the adjusted or readjusted Purchase Price and adjusted or
readjusted number of Pending Shares.





Article 7





Termination



7.1
  Termination of this Agreement.




(a)  This Agreement may be terminated and the Transaction may be abandoned at
any time prior to the Initial Closing as follows: (i) by mutual written consent
of the Company and the Purchaser; or (ii) by either the Company or the
Purchaser: (A) after the Company Stockholder Meeting, if, at the Company
Stockholder Meeting, the Transaction or the Amendment do not receive all
requisite approvals of the Company’s stockholders; or (B) on or after July 11,
2011, if the Transaction has not been consummated.





A-7




--------------------------------------------------------------------------------




(b)  Following the Initial Closing, this Agreement may only be terminated by
mutual written consent of the Company and the Purchaser.





7.2   Effect of Termination. Either party electing to terminate this Agreement
pursuant to Section 7.1(a)(ii) above may effect such termination only by
promptly delivering written notice thereof to the other party, at which time
this Agreement shall be deemed terminated without any further action by either
party. Following any termination duly effected pursuant to Section 7.1, no party
shall have any further obligations under this Agreement, except that, to the
extent any Securities were issued or delivered by the Company to the Purchaser
hereunder, Section 4.4 and Article 8 shall survive any such termination.





Article 8





Miscellaneous





8.1   Lock-Up. With respect to each and every Security issued or delivered by
the Company to the Purchaser hereunder, the Purchaser hereby irrevocably agrees
that, until the second anniversary of the date on which such Security was issued
or delivered by the Company to the Purchaser hereunder, it will not, without the
prior written consent of the Company, which consent may be withheld in the sole
discretion of the Company, directly or indirectly:











(a)  offer for sale, sell, assign, pledge or otherwise dispose of, or enter into
any transaction or device that is designed to, or could be expected to, result
in the disposition by any person at any time in the future of, such Security;





(b)  enter into any swap or other derivatives transaction that transfers to any
other person or entity, in whole or in part, any of the economic benefits or
risks of ownership of such Security; or





(c)  publicly disclose the intention to do either of the foregoing.





Solely for purposes of this Section 8.1, the Warrant Shares shall be deemed to
have been issued and delivered by the Company to the Purchaser hereunder on the
date of the Initial Closing.



8.2
  Legends.




(a)  Each stock certificate representing the Shares shall have conspicuously
endorsed thereon, in addition to any legends deemed necessary or advisable by
the Company, the following legends:





THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE SOLD OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR
PURSUANT TO AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH
ACT AND SUCH LAWS.





THE CORPORATION IS AUTHORIZED TO ISSUE MORE THAN ONE CLASS OF CAPITAL STOCK. A
STATEMENT SETTING FORTH THE VOTING POWERS, DESIGNATIONS, PREFERENCES,
LIMITATIONS, RESTRICTIONS AND RELATIVE RIGHTS OF THE VARIOUS CLASSES OF CAPITAL
STOCK IS ON FILE AT THE CORPORATION’S OFFICE. THE CORPORATION WILL FURNISH A
COPY OF SUCH STATEMENT TO ITS STOCKHOLDERS, WITHOUT CHARGE, UPON WRITTEN REQUEST
TO THE CORPORATION AT ITS PRINCIPAL PLACE OF BUSINESS OR REGISTERED OFFICE.





A-8




--------------------------------------------------------------------------------




THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
SALE, ASSIGNMENT, PLEDGE OR OTHER DISPOSITION PURSUANT TO THAT CERTAIN STOCK
PURCHASE AGREEMENT WITH THE CORPORATION, DATED APRIL 8, 2011. UNDER SUCH
AGREEMENT, THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT, WITHOUT THE
PRIOR WRITTEN CONSENT OF THE CORPORATION, BE OFFERED OR SOLD, ASSIGNED, PLEDGED
OR OTHERWISE DISPOSED OF UNTIL THE SECOND ANNIVERSARY OF THE DATE OF THEIR
ISSUANCE. A COPY OF SUCH AGREEMENT IS ON FILE AT THE PRINCIPAL PLACE OF BUSINESS
OF THE CORPORATION.











(b)  The Warrants shall have conspicuously endorsed thereon the legend set forth
on the first page of the Form of Warrant attached hereto as Exhibit A.





(c)  To the extent the Warrants are exercised, any stock certificate
representing the Warrant Shares acquired upon such exercise shall have
conspicuously endorsed thereon the legends set forth in Section 5 of the Form of
Warrant attached hereto as Exhibit A.





8.3   Brokerage. Each party will indemnify and hold harmless the other party
against and in respect of any claim for brokerage or other commissions relative
to this Agreement or the Transaction, based in any way on agreements,
arrangements or understandings made or claimed to have been made by such party
with any third party.





8.4   Parties in Interest. All representations, warranties, covenants and
agreements contained in this Agreement by or on behalf of either party shall
bind and inure to the benefit of the respective successors and permitted assigns
of such party whether so expressed or not; provided, however, no party may
assign, in whole or in part, this Agreement or any right or obligation
hereunder, without the prior written consent of the other party.





8.5   Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly received: (a) on the date given if
delivered personally or by facsimile; (b) two days after being sent by
internationally recognized overnight delivery service; or (c) five days after
having been mailed by registered or certified mail (postage prepaid, return
receipt requested); in the case of each of the foregoing, to the parties at the
following addresses (or at such other address for a party as shall be specified
by like notice):



If to the Company:
           
IVAX Diagnostics, Inc.
2140 North Miami Avenue
Miami, Florida 33127
Facsimile: (305) 324-2395
Attention: Chief Executive Officer
 
                       
If to the Purchaser:
           
ERBA Diagnostics Mannheim GmbH
c/o Transasia Bio-medicals Ltd.
Transasia House
8 Chandivali Studio Road
Mumbai, India 400072
Facsimile: 011 (+91) 22 2857 3030
Attention: Chief Executive Officer

 




8.6   Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida for all purposes and in all
respects, without regard to the conflict of law provisions of such state.





8.7   Entire Agreement. This Agreement constitutes the sole and entire agreement
of the parties with respect to the subject matter hereof.





A-9




--------------------------------------------------------------------------------




8.8   Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.





8.9    Amendments and Waivers. This Agreement may be amended or modified in
whole or in part at any time only by a writing signed by the parties hereto. Any
term, condition or provision of this Agreement may be waived in writing at any
time by the party which is entitled to the benefits thereof. Any waiver by any
party hereto of any of its rights or remedies under this Agreement shall not
constitute a waiver of any of its other rights or remedies hereunder.





8.10   Severability. If any term or provision of this Agreement is finally
deemed by a court of competent jurisdiction to be invalid, illegal or incapable
of being enforced, all other terms and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the Transaction is not affected in any manner materially adverse to
any party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
Transaction be consummated as originally contemplated to the fullest extent
possible.





8.11   Injunctive Relief. It is possible that remedies at law may be inadequate
and, therefore, the parties shall be entitled to equitable relief, including,
without limitation, injunctive relief, specific performance or other equitable
remedies, in addition to all other remedies provided hereunder or available to
the parties at law or in equity.





8.12   Titles and Subtitles. The titles and subtitles used in this Agreement are
for convenience only and are not to be considered in construing or interpreting
any term or provision of this Agreement.





[ SIGNATURE PAGE FOLLOWS ]





A-10




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties has caused this Agreement to be duly
executed as of the date first above written.



THE COMPANY:

IVAX Diagnostics, Inc.,
a Delaware corporation

By:   /s/ Kevin D. Clark

--------------------------------------------------------------------------------

Name:  Kevin D. Clark
Title: Chief Executive Officer, Chief Operating Officer and President



THE PURCHASER:

ERBA Diagnostics Mannheim GmbH,
a company headquartered in Germany

By:
  /s/ Suresh Vazirani

--------------------------------------------------------------------------------

Name:  Suresh Vazirani
Title: Chief Executive Officer and Managing Director




A-11




--------------------------------------------------------------------------------





--------------------------------------------------------------------------------